Case: 17-14019   Date Filed: 05/21/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14019
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 5:17-cr-00007-RH-1


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

KENNETH JAMES HILL,

                                                        Defendant-Appellant.
                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                            (May 21, 2018)
              Case: 17-14019     Date Filed: 05/21/2018   Page: 2 of 2


Before TJOFLAT, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Tanya Higgins, appointed counsel for Kenneth Hill in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hill’s conviction and sentence are AFFIRMED.




                                         2